Citation Nr: 1448626	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-18 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for depressive disorder associated with spondylosis of dorsal lumbar spine ("depressive disorder").

2.  Entitlement to an increased disability rating in excess of 20 percent for spondylosis of dorsal lumbar spine ("back disability").  

3.  Entitlement to an increased disability rating in excess of 10 percent for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1986 to December 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2010 and August 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a July 2014 hearing before the undersigned Veterans Law Judge at VA's central office in Washington, D.C.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's depressive disorder has manifested occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily. 

2.  Prior to February 28, 2013, the Veteran's service-connected back disability was manifested by forward flexion to no less than 54 degrees, accounting for pain on motion and after repetition; combined range of motion to no less than 133 degrees, accounting for pain on motion and after repetition; no ankylosis; and no incapacitating episodes.  

3.  From February 28, 2013, forward, the Veteran's service-connected back disability manifested forward flexion to 40 degrees, with objective evidence of pain beginning at 20 degrees.

4.  Throughout the rating period on appeal, the Veteran's bilateral plantar fasciitis has manifested pain, but no more than moderate foot impairment, and acquired flatfoot is absent.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 30 percent for depressive disorder have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2014).

2.  The criteria for an increased disability rating in excess of 20 percent for a back disability have not been met for the period prior to February 28, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 40 percent disability rating for a back disability have been met for the period from February 28, 2013, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2014).

4.  The criteria for an increased disability rating in excess of 10 percent for bilateral plantar fasciitis have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5279 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating for Depressive Disorder

Next, the Veteran is in receipt of a 30 percent disability rating for depressive disorder for the entire increased rating period on appeal.  He contends that he is entitled to a higher disability rating based on symptoms including intermittent depression and hopelessness, and inability to play with his children or be intimate with his wife due to back pain, which affect his relationships with them.  He also avers that he has increased irritability, causing conflict with his family, no friends, social isolation, and memory impairment.    

The Veteran's psychiatric disability has been evaluated under Diagnostic Code 9434, found in 38 C.F.R. § 4.130.  Under the general formula for rating mental disorders, a 10 percent disability rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by medication.  38 C.F.R. § 4.130.  

A 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.        

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. At 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a disability rating in excess of 30 percent for the service-connected depressive disorder were not met for any part of the rating period on appeal.  

Throughout the rating period on appeal, the Veteran's depressive disorder was productive of, at most, occupational and social impairment no higher than is represented by the 30 percent rating criteria under Diagnostic Code 9434.  38 C.F.R. § 4.130. 

For example, reviewing the evidence relevant to the rating period on appeal, the Veteran was seen by a private psychiatrist, Dr. J., in February 2009.  He reported symptoms including feeling jumpy, anxious, worried all the time, restless, snappy with his children and wife, easily irritated, and difficulty sleeping.  He also stated that he stopped doing a lot of physical activities due to back pain, and that intimacy with his wife suffered due to back pain as well.  He reported feeling depressed, hopeless, and helpless.  He reported difficulty concentrating, procrastinating, and an inability to finish tasks.  

Dr. J. noted that the Veteran was pleasant, cooperative, and maintained good eye contact.  His mood was anxious with a congruent affect.  His thought processes were goal-directed and logical.  He denied any hallucinations and suicidal and homicidal ideations.  He was fully oriented, and remote and recent memory were intact.  Attention and concentration were within normal limits.  He had "very good" insight and judgment.  Dr. J. assigned a GAF score of 40, representing some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. 

The GAF score assigned by Dr. J. reflects symptoms much more severe than those reported by or observed in the Veteran.  For instance, the Veteran's speech has been normal throughout the rating period, and there have been no delusions or hallucinations.  Indeed, he has consistently been described by his examining and treating providers as being cooperative and pleasant.  Moreover, the evidence does not demonstrate major impairment in work, family relations, judgment, or thinking.  Namely, the Veteran has run his own business with the help of only one assistant for 7 years.  In addition, although he has reported increased conflict with family members due to symptoms of irritability, he also described his relationships with his parents and siblings as being good.  His judgment has not been observed to be impaired at any time during the rating period, and thinking has been described as goal-directed by the majority of his examining and treating providers.  Therefore, the weight of the evidence simply does not demonstrate symptoms commensurate with a GAF score of 40, and the Board has assigned very little probative value to that particular score.     

The Veteran was afforded a VA examination in October 2009.  He reported increased depressed mood and anger/agitation towards family members.  He also reported problems with concentration, sleep difficulties, feelings of worthlessness, anhedonia, feelings of fatigue, and psychomotor retardation.  He denied suicidal thoughts, but did report feelings of hopelessness.  He stated that his depressive symptoms occurred daily, and rated the symptoms as moderate to severe, a 6 or 7 out of 10 in severity.  He also said that frequent back pain led to increase in symptoms of depression, agitation, and feelings of worthlessness.  

The October 2009 VA examiner observed that the Veteran was neatly groomed and casually dressed, and that psychomotor activity was lethargic.  The Veteran's speech was clear, and his mood was anxious and depressed with a constricted affect.  The examiner noted some difficulties with eye contact and distraction during the examination.  The Veteran was fully oriented.  His thought process was rambling or racing, and his thought content consisted of ruminations.  There were no delusions.  With regard to judgment, the examiner noted that the Veteran understood the outcome of his behavior, and, with regard to insight, he understood that he has a problem.  He reported sleep impairment, getting an average of 4 to 5 hours of sleep per night, with difficulties stopping his thoughts while attempting to sleep.  He denied hallucinations, and did not have inappropriate behavior or obsessive rituals.  Panic attacks were absent, as were suicidal and homicidal thoughts.  Impulse control was fair, although the Veteran reported shouting at his wife and children frequently.  Remote memory was normal, and recent and immediate memory were moderately impaired, in that the Veteran reported problems recalling where he places household objects, and forgets appointments or requests from others.  He had not lost any time from work in the last year due to his psychiatric symptoms.  

The VA examiner noted that the Veteran would complain of occupational problems including decreased concentration, memory loss, and poor social interaction.  The Veteran also stated that with increases in back pain and depression, he experienced agitation and anger towards customers, losing his patience with them at the store.  The examiner assigned a GAF score of 58, reflecting the less significant end of moderate symptoms.  The Board finds that the GAF score of 58 reflects symptoms that are encompassed and commensurate with the currently assigned 30 percent disability rating.  While some of the symptoms observed from time to time, such as flat or constricted affect, may be commensurate with the next higher criteria of 50 percent, the overall psychiatric symptomatology does not rise to that level.  In this regard, the Veteran as he has been able to run his own business for years.  In sum, under the circumstances of this case, the Board finds that the GAF score of 58 does not, in and of itself, support a grant of a higher 50 percent disability rating.   

The October 2009 VA examiner concluded that there was reduced reliability and productivity due to mental disorder symptoms, commensurate with a 50 percent disability rating.  In support of this opinion, the examiner noted that the Veteran described difficulties effectively managing his businesses, with difficulties with concentration and memory while on the job as well as feelings of depression which led to agitation towards customers.  Moreover, he described decreased activity with his family, high levels of anger and agitation towards his family, decreased affection and intimacy with his wife, and decreased interest in recreational activities with others.  Further, he reported feelings of worthlessness and uselessness, and stated that he experiences problems in social settings as a result of these symptoms.

The Board acknowledges that this VA examiner's conclusion as to the level of occupational and social impairment support an increased rating, and has considered this evidence in determining whether an increased rating is warranted.  However, after reviewing all of the evidence, the Board finds that the weight of the evidence does not demonstrate a level of occupational and social impairment more nearly approximated by a 50 percent rating.  Namely, although the Veteran has credibly stated that he is socially isolated, with no friends and conflicts with family members, he has also described positive relationships with his parents and siblings.  In addition, he has also credibly stated that his symptoms of depression and irritability cause difficulties at work, yet he has been able to run his own business for many years, demonstrating a high level of ability to accomplish occupational tasks.  Therefore, the Board finds that the VA examiner's conclusion as to the level of occupational and social impairment does not reflect what the evidence actually demonstrates, and, thus, does not warrant a higher disability rating.      

Next, the Veteran was seen by Dr. J. a second time for psychiatric evaluation in July 2011.  He stated that he had stopped most of his social activities, including playing with his children and going to gatherings with his wife.  In addition, he stated that he had started missing a lot of days at work.  He reported sleep impairment, irritability (getting angry around his children), feelings of depression, sadness, discouragement, and guilt.  He denied any thoughts of killing himself or panic attacks.  Dr. J. noted that he appeared depressed, but had good eye contact and normal speech.  Cognitively, the Veteran had a problem with attention and concentration.  Dr. J. assigned a GAF score of 39, again reflecting very severe symptoms.  For the same reasons as described above for Dr. J.'s prior evaluation, the Board finds that the GAF score of 39 does not accurately represent the severity of the symptoms reported by and observed in the Veteran, and, therefore, does not warrant a higher rating.    

The Veteran was afforded another VA examination in March 2013.  He reported that he had "great" relationships with his parents, got along well with his three siblings, had been married to his wife for 23 years, and had 2 children.  He stated that he was very active in his church, but had no other leisure pursuits.  He had been running his own business for 7 years.  He described psychiatric symptoms including pain-related lack of energy, increased agitation, anger outbursts, low mood, and decreased effectiveness and functioning.  The VA examiner observed symptoms including depressed mood, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The VA examiner noted that the chronic sleep problems were related to the back injury, and that the lack of sleep further exacerbated his depressed mood.  

The VA examiner concluded that the psychiatric symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication, commensurate with a 10 percent disability rating and providing probative evidence against the increased rating claim.  The examiner also assigned a GAF score of 70, reflecting some mild symptoms, but generally functioning pretty well, has some meaningful interpersonal relationships.  

The Board finds that the GAF score of 70 assigned by the VA examiner appears to most accurately reflect the symptoms reported by the Veteran, in that he suffers from depressed mood, insomnia, and difficulty in occupational and social functioning, but also functions well in that he runs his own business and has good relationships with his parents and siblings.  Moreover, the GAF score of 70 is commensurate with the currently assigned 30 percent disability rating (or an even lower rating).  

In sum, the lay and medical evidence of record relevant to the rating period on appeal weighs against a grant of a higher disability rating in excess of 30 percent.  In this regard, it is important for the Veteran to understand that a 30 percent evaluation reflects significant problems due to his psychiatric disability, including many of the problems he has indicated should provide the basis to award a higher disability rating.  A 30 percent evaluation indicates, generally, a 30 percent reduction in the Veteran's industrial capability and social adeptness, and will cause the Veteran problems.  If the Veteran did not have any problems associated with his psychiatric disability, there would be no basis for a compensable evaluation, let alone a 30 percent evaluation, which is not always supported by the medical evidence for reasons cited above.  In fact, as noted above, some of the medical evidence tends to support an even lower 10 percent disability rating (see, in particular, the 2013 VA examination report). 

In any event, for the reasons stated above, the Board finds that the evidence does not support an increased disability rating in excess of 30 percent for any part of the rating period on appeal.  Review of the evidence shows that throughout the rating period on appeal, the Veteran's psychiatric disability maintained a level of severity adequately represented by the 30 percent disability rating, at most.  Specifically, the evidence did not show that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.  He has run 2 businesses with very little assistance for 7 years, and has positive relationships with some family members.    

In this regard, it is again important for the Veteran to understand that a 30 percent evaluation indicates a significant impact on the Veteran's social life.  Such a disability evaluation by VA recognizes the Veteran's problems with maintaining and initiating relationships with others, indicating generally a 30 percent reduction in the Veteran's ability to function socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the next highest level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.

The Veteran should also understand that it is the level of occupational and social functioning caused by his psychiatric symptoms, and not the nature of the symptoms themselves, that determines the appropriate disability rating.  In this case, although some of the symptoms listed in the 50 percent rating category have been reported by or observed in the Veteran, the weight of the evidence simply does not demonstrate the level of occupational and social impairment necessary for a 50 percent disability rating for the reasons described in detail above.  

Based upon the foregoing, the Board finds that the criteria for a higher disability rating for the Veteran's depressive disorder in excess of 30 percent have not been met for any part of the rating period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for the entire rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Disability Rating for Back Disability

The Veteran is in receipt of a 20 percent disability rating for a back disability (spondylosis of the dorsal lumbar spine) for the entire increased rating period on appeal under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  He contends that he is entitled to a higher rating due to symptoms including difficulty getting out of a sitting position, difficulty turning his torso, inability to play with his children due to loss of motion, and limited physical intimacy with his wife due to back pain.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Reviewing the evidence relevant to the rating period on appeal, the Veteran was examined by a private chiropractor in August 2009.  The Veteran reported burning pain in his back.  Physical examination revealed some pain and muscle spasms while performing extension, lateral flexion, and rotation, with no radicular symptoms.  There was a moderate decrease in the overall lordotic curve with anterior osteophytes noted at L3 through L5.  There was a degenerative disc noted at L5-S1.  In this regard, the chiropractor noted that the absence of abnormal radiographic findings does not rule out injury or damage to soft tissues.  The chiropractor diagnosed lumbalgia, lumbar neuritis, thoracic pain, lumbar disc degeneration, and lumbosacral arthritis/spondylosis, and stated that the residuals of the Veteran's in-service back injury resulted in deposits of scar and fibrotic tissue, which, over time, will lead to loss of spinal mobility and decreased range of motion while allowing for frequent exacerbations of pain and muscle spasm in times of stress or overuse. 

The Veteran was afforded a VA examination in October 2009.  He reported burning and throbbing back pain, rated at an average level of 6 out of 10 in severity.  At worst, he stated it was a 10 out of 10, and at best, a 5 out of 10.  He reported difficulty getting up from the floor or out of a chair.  Moreover, he stated that when he got up, he became stuck in a flexed position and it takes him approximately five minutes to straighten out.  He stated that he was able to repetitively bend, but his pain became worse for 3 or 4 days afterward.  He reported that the pain kept him up at night, and that driving long distances aggravated his pain.  He denied flare-ups of pain.  The Veteran stated that he could walk approximately half a mile unaided, and that he used a low back brace when he was going to be active, walking, or sitting for long periods.  He denied missing any work days due to back pain in the past year, but stated that his back disability affected him occupationally in that he had to sit or stretch after standing for 3 minutes.  He denied any effects on his activities of daily living.  

On physical examination, there was minimal thoracic scoliosis convex to the right and compensatory scoliosis in the lumbar region convex to the left.  There was some loss of lumbar lordosis with a more flat lumbar spine.  Posture and gait were normal.  Forward flexion was to 54 degrees, extension was to 18 degrees, left lateral flexion was to 10 degrees, right lateral flexion was to 22 degrees, left lateral rotation was to 14 degrees, and right lateral rotation was to 15 degrees.  There was no additional loss of motion following repetitive motion.  However, there was objective evidence of pain during motion , as well as mild spasm with motion at the extremes of range of motion.  Sensory and motor examination were normal, and muscle strength was 4 out of 5.  An x-ray study from 2008 was negative.  The VA examiner assessed a lumbar strain and mild scoliosis.  

The Veteran was afforded another VA examination in February 2013.  He reported constant, aggravating pain (burning, pinching, throbbing, etc.), and stated that he was unable to stand or sit for too long.  He used constant movement and stretching to relieve the pain.  When trying to get up from a sitting position on the floor, from a squatting/one knee kneeling position, or from sitting in a chair, he experiences excruciating pain and his back is very difficult to straighten out.  On a few occasions, he had so much pain that he could not stand straight to walk.  He reported flare-ups, resulting in difficulty moving around or walking, difficulty walking up stairs, and preventing sexual activity with his spouse.  During flare-ups, he stated he is unable to lift anything and unable to sit or stand for any length of time.  

On physical examination, flexion was to 40 degrees, with objective evidence of pain at 20 degrees; extension was to 25 degrees, with objective evidence of pain at 10 degrees; bilateral lateral flexion was to 15 degrees, with objective evidence of pain at 10 degrees; bilateral lateral rotation was to 25 degrees, with objective evidence of pain at 10 degrees.  After three repetitions, range of motion measurements were the same.  The VA examiner also noted no additional limitation of range of motion following repetitive use testing, but did note additional functional loss of the back after repetitive use, including less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation and no muscle spasm or guarding.  Muscle strength and sensory exam were normal.  Straight leg raising test was positive, but there were no other radicular symptoms.  The VA examiner noted that the Veteran did not have IVDS of the spine, but that an x-ray study showed arthritis.  With regard to the effect of the disability on the Veteran's occupation, the examiner noted that it would be difficult for him to lift or carry heavy loads due to pain and that he would have decreased range of motion.   

At the July 2014 Board hearing, the Veteran testified that the 2013 VA examiner did not use any instrument to measure his range of motion, and that the range of motion measurements recorded in the 2013 VA examination report were inaccurate.  Specifically, the Veteran stated that his flexion was actually between 25 and 30 degrees.  Moreover, he said that his doctors had recommended back surgery.     

Based upon these findings and the lay evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the assignment of an increased rating of 40 percent for the back disability is warranted from February 28, 2013, forward.  As noted above, in order to be eligible for a disability rating in excess of 20 percent, the evidence must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome of at least 4 weeks in duration.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Here, on February 28, 2013, at the VA examination, flexion was measured to 40 degrees, but objective evidence of pain was noted at 20 degrees.  As noted above, painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a 40 percent disability rating is warranted from February 28, 2013, forward, the date that the evidence first demonstrated the criteria for a higher disability rating.  

Prior to February 28, 2013, the Board finds that the weight of the evidence is against an increased disability rating.  Namely, prior to that date, flexion, at worst, was 54 degrees, even taking pain into consideration and following repetition.  Combined range of motion was no worse than 133 degrees, even when taking pain into consideration and following repetition.  The Veteran's combined range of motion for the rating period prior to February 28, 2013 falls within the criteria for an even lower 10 percent disability rating, weighing against a grant of an increased rating prior to February 28, 2013.  Moreover, ankylosis of the spine has not been demonstrated by the evidence.  Finally, the evidence does not suggest nor has the Veteran contended that he has been ordered to bed rest by a physician at any time during the rating period on appeal.  In fact, he denied missing any work days due to back pain at the 2009 VA examination.                  

In reaching its finding that the evidence did not show flexion to 30 degrees or ankylosis of the entire thoracolumbar spine for the period prior to February 28, 2013, the Board has considered any additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that a rating in excess of 20 percent is not warranted prior to February 28, 2013.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

Here, the Board notes the Veteran's report of constant pain and loss of motion, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  

In this case, however, prior to February 28, 2013, although the Veteran had some pain with motion, he was able to repeat range of motion testing with no decrease in motion or additional functional limitation.  Therefore, even taking pain into consideration, the flexion measurements do not meet the criteria for a disability rating in excess of 20 percent prior to February 28, 2013.  Indeed, as noted above, the combined range of motion measurements recorded at the 2009 VA examination do not even meet the criteria for a 20 percent disability rating.  Therefore, even if the pain reported by the Veteran is taken into consideration, the range of motion measurements still did not meet the criteria for the next higher rating category.  In fact, it is important for the Veteran to understand that without taking into consideration his pain, the findings prior to February 2013 would not always meet the requirements of the 20 percent disability evaluation then assigned, let alone a higher evaluation.        

As noted above, the specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of constant pain.  Therefore, the overall evidence does not show that pain or other factors resulted in additional functional limitation or limitation of motion (flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine) such as to enable a finding that the disability picture more nearly approximated the next-higher, 40 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine prior to February 28, 2013.

Next, the Board has considered whether an increased disability rating in excess of 20 percent is warranted under Diagnostic Code 5243 based on incapacitating episodes for the period prior to February 28, 2013.  As previously mentioned, Diagnostic Code 5243 deals with IVDS.  In this case, a private chiropractor assessed degenerative disc disease, while the 2013 VA examiner specifically noted that the Veteran did not have IVDS.  Even assuming that the Veteran has IVDS, in order to meet the criteria for a 40 percent disability rating under this diagnostic code, the evidence must show that a physician ordered bed rest to treat the disorder.  In this case, although the Veteran has more recently reported missing some work due to his back pain, he has consistently denied incapacitating episodes.  Moreover, there are no physician's orders or other evidence in the claims file that the Veteran's doctors prescribed bed rest; therefore, he does not meet the criteria for a higher rating under DC 5243 for the period prior to February 28, 2013.    

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's back disability under Diagnostic Code 5237, which addresses lumbosacral strain.  Diagnostic Code 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  Diagnostic Code 5242 is potentially applicable as it also addresses degenerative arthritis.  However, disabilities evaluated under this code are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  Disabilities evaluated under Diagnostic Codes 5235, 5236, 5238, 5239, 5240, and 5241 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  There are no other applicable codes available for consideration.  

As noted above, it is important for the Veteran to understand that a 20 percent evaluation reflects significant problems due to his back disability, indicating, generally, a 20 percent reduction in the Veteran's ability to function due to his back disability.  If the Veteran did not have any problems associated with his back disability, there would be no basis for a compensable evaluation, let alone a 20 percent evaluation.  In fact, as noted above, some of the medical evidence tends to support an even lower 10 percent disability rating (see, in particular, the combined range of motion recorded at the 2009 VA examination).

The Board has also contemplated whether any separate evaluations are applicable here for additional disability or neurological disorders associated with the service-connected back disability.  However, the Veteran has not reported any neurological symptoms in the lower extremities.  Moreover, neurological and sensory examination of the lower extremities has been normal.  Further, there has been no diagnosis of radiculopathy in the current treatment records or VA examinations.  There have been no other reports of other disabilities associated with the back disability.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased evaluation in excess of 20 percent for the back disability for the rating period prior to February 28, 2013.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

However, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that a higher 40 percent disability rating is warranted from February 28, 2013, forward.  

Increased Disability Rating for Plantar Fasciitis

The Veteran is in receipt of a 10 percent disability rating for bilateral plantar fasciitis throughout the increased rating period on appeal under the provisions of Diagnostic Codes 5299-5279.  38 C.F.R. § 4.71a.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Diagnostic Code 5299 is the general rating code assigned for a musculoskeletal disability not otherwise specifically identified in the rating criteria.  

Diagnostic Code 5279 addresses metatarsalgia, anterior (Morton's disease), and provides for a 10 percent disability rating when the condition is either unilateral or bilateral.  38 C.F.R. § 4.71a.  

Turning to the evidence relevant to the rating period on appeal, the Veteran was seen by a private podiatrist, Dr. H., in November 2011 with complaints of sharp pain and soreness in his feet bilaterally.  He reported difficulty sleeping in his night splint and poor compliance with medication.  On physical examination, there was pain to palpation of the plantar medial calcaneal tubercle (insertion of the plantar fascia).  Dr. H. administered injections.  

In December 2011, at a follow-up appointment with Dr. H., the Veteran stated that he was "100% improved."  He stated that all of his symptoms had resolved.  On physical examination, there was no pain to palpation and equinus was improved.  The doctor assessed plantar fasciitis of the bilateral heels, resolved.  

However, in March 2012, the Veteran returned to Dr. H. with complaints of right heel pain and requested another injection.  He specifically reported pain when he got out of bed in the morning.  On physical examination, there was pain overlying the infracalcaneal bursa and at the insertion of the plantar fascia on the right.  There was no pain with lateral compression of the calcaneus, but significant equinus was noted.  Neurovascular status was satisfactory and intact.  Dr. H. assessed recurrent plantar fasciitis and infracalcaneal bursitis on the right, and administered another injection into the right foot.  

In April 2012, the Veteran reported that his pain was "about 70% better."  He continued to have soreness in the right foot.  Pain to palpation remained on the right side, but there was no equinus with dorsiflexion of the foot and the knee straight.  The Veteran received orthotic inserts in May 2012.  

The Veteran was afforded a VA examination in February 2013.  He reported constant burning and aching pain in his feet after being in relaxed positions for awhile (sitting, lying, or sleeping), and stated that the movement of stepping on the floor/ground caused excruciating pain in the feet.  The VA examiner noted that the Veteran did not have Morton's disease, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, foot injuries, or bilateral weak foot.  An x-ray study was normal, and the VA examiner noted no functional impact on the ability to work due to the foot disability.  The VA examiner concluded that this was a negative foot examination, noting a normal gait, but that the diagnosis of bilateral plantar fasciitis was active.    

In May 2013, the Veteran reported that left heel pain that had been very painful in the past three weeks.  He said that his right foot also had soreness, but not as severe as the left.  There was pain to palpation of the left plantar lateral calcaneal tubercle, but equinus was improved.  There was also pain to palpation of the right plantar medical calcaneal tubercle (insertion of the plantar fascia).  Injections were again administered.  

In June 2013, the Veteran reported that the left heel was still bothering him, but that the right side was asymptomatic.  On physical examination, there was no pain to palpation of the left and right plantar medial calcaneal tubercle (insertion of the plantar fascia).  Equinus was improved, and there was no pain with lateral compression of the calcaneus.  The Veteran was to continue with supportive shoe gear, inserts, and stretching, and was to begin laser treatment.  

In August 2013, after completing all ten laser treatments, the Veteran stated that his right heel was fine, but he still had sharp left heel pain in the morning.  On physical examination, there was pain to palpation of the left plantar medial calcaneal tubercle (insertion of the plantar fascia), and equinus persisted.  The podiatrist noted pes planus foot type.  There was no pain on palpation or manipulation of the right foot.  There was also no pain with range of motion of the ankles and joints, bilaterally.  Dr. H. assessed right plantar fasciitis, stable and asymptomatic, and left plantar fasciitis, recalcitrant and unimproved.  An injection was given to the left heel.  

In February 2014, Dr. H. wrote a referral letter to a primary care physician concerning the Veteran in which he noted that the Veteran had been suffering from symptoms consistent for plantar fasciitis for years and treatment had been unsuccessful.  Notably, a recent bone scan, "the only positive objective evidence of plantar fasciitis, was negative for boney abnormalities at the heel."  Dr. H. requested assistance in determining the cause of the Veteran's foot pain, as he stated he had been unable.  Attached to the letter was a bone scan dated in February 2014, which was indeed negative for plantar fasciitis, and indicated possible posterior tibial tendonitis.       

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the criteria for a disability rating in excess of 10 percent are not met for the bilateral plantar fasciitis.  

The Veteran has already been assigned the maximum available rating under Diagnostic Code 5279, which contemplates metatarsalgia.  The 2013 VA examiner specifically noted that metatarsalgia was absent, weighing against an even higher disability rating.  

The Board has considered whether any other applicable diagnostic codes would allow for an increased disability rating.  However, the evidence does not demonstrate a moderately severe foot injury, the requirement for a rating in excess of 20 percent under Diagnostic Code 5284.  Clinical examination of the foot was negative at the 2013 VA examination, and the examiner specifically noted no foot injuries.  Moreover, although the Veteran has reported pain in his feet in the mornings, he has been able to run his own business and has not reported significant interference with his job or with activities of daily living due to his foot pain.  In addition, the February 2014 bone scan was negative for plantar fasciitis.  These findings do not suggest moderately severe impairment, but, rather, no more than moderate impairment.  38 C.F.R. § 4.71a.  

The evidence does not demonstrate acquired flatfoot, such that Diagnostic Code 5276 applies.  The 2013 VA examiner noted that the Veteran had a pes planus foot type, but there was no finding that he had acquired flatfoot.  Even if Diagnostic Code 5276 did apply, the evidence does not demonstrate marked deformity, swelling on use, pain on manipulation and use accentuated, or callosities, the requirements for a disability rating in excess of 10 percent under Diagnostic Code 5276.  Id.

Moreover, the VA examiner specifically noted that the Veteran did not have weak foot, pes cavus, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, so Diagnostic Codes 5277, 5278, 5280, 5281, 5282, and 5283 do not apply.  Id. 

The Veteran is competent to describe his symptoms, as well as their effects, and the Board has considered his complaints of pain in determining that a disability rating in excess of 10 percent is not warranted for any part of the rating period on appeal.  However, the Board finds that the currently assigned 10 percent disability rating for bilateral plantar fasciitis adequately compensates the Veteran for his foot pain and limitations, especially in light of the fact that he has not missed work due to the foot disability, the negative VA foot examination in February 2013, and the negative 2014 bone scan.  

In this regard, as above, it is important for the Veteran to understand that a 10 percent evaluation reflects significant problems due to his bilateral foot disability.  However, the question before the Board is whether the symptoms the Veteran has believably cited support the assignment of a higher disability rating.  For the reasons explained above, they do not, at this time.  

For these reasons, the Board finds that the weight of the evidence is against an increased disability rating in excess of 10 percent for bilateral plantar fasciitis.  To the extent that any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3 , 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's depressive disorder, back disability, and bilateral plantar fasciitis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his depressive disorder, back disability, and bilateral plantar fasciitis are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Although the Veteran has noted problems with his service-connected disabilities, he has stated that he has run his own business for many years, and has not indicated he is unable to work due to his back disability (nor does the evidence of record suggest this).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In timely September 2009 and February 2013 letters, the Veteran was informed of the requirements needed to establish increased evaluations for his service-connected disabilities.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Further, the letter described how VA determines effective dates.     

The Veteran has been afforded adequate examinations on the issues of increased ratings for his service-connected disabilities.  VA provided the Veteran with examinations in 2009 and 2013, as noted above.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include x-ray studies where applicable.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased ratings for his service-connected depressive disorder, back disability, and bilateral plantar fasciitis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges the Veteran's contention, made at the 2014 Board hearing, that the 2013 VA examiner did not use a goniometer in measuring range of motion of his back.  However, the examination form explicitly instructs the examiner to use a goniometer, and there is no indication that the examiner did not or was unable to follow that directive.  Moreover, the detailed measurements included in the report (e.g., lateral flexion to 15 degrees) indicate the use of an instrument to obtain such precision.  Finally, the Veteran's contention that his flexion is actually between 25 and 30 degrees is consistent (and, in fact, better than) the VA examiner's finding that pain began at 20 degrees, and this latter measurement is the one used by the Board in awarding the increased 40 percent rating herein.  For these reasons, the Board finds that the VA back examinations are adequate, and additional remand is not necessary.   

In addition, the Veteran has averred that the 2013 VA foot examination was inadequate as he states that the VA examiner did not even touch his feet.  However, the VA examination report is thorough in its consideration of various foot disabilities and the VA examiner had access to the Veteran's claims file which included prior foot examinations.  Even if the VA examiner did not deem it necessary to touch the Veteran's foot in order to examine it, the Board finds that the VA foot examination is not inadequate, as there are sufficient findings recorded in the examination report upon which to determine the appropriate disability rating.    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the 2014 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2014 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

An increased disability rating in excess of 30 percent for depressive disorder is denied.  

A disability rating in excess of 20 percent for the back disability, for the period prior to February 28, 2013, is denied.

A 40 percent disability rating for the back disability, from February 28, 2013, is granted.  

A disability rating in excess of 10 percent for bilateral plantar fasciitis is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


